Filed 12/1/22 P. v. Woods CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A165150
 v.
 ANTHONY LAMONT WOODS, JR.,                                              (Alameda County
             Defendant and Appellant.                                    Super. Ct. Nos. 20-MH-012743,
                                                                            20-CR-012743)


         Defendant Anthony Lamont Woods, Jr., appeals from an order finding
him not competent to stand trial, committing him to the State Department of
State Hospitals pursuant to Penal Code1 section 1367 et seq., and authorizing
the involuntary administration of antipsychotic drugs. His appointed counsel
has filed a brief raising no issues, asking us to independently review the
record pursuant to People v. Wende (1979) 25 Cal.3d 436 or, alternatively, to
exercise our discretion to retain the appeal as prescribed in Conservatorship
of Ben C. (2007) 40 Cal.4th 529 (Ben C.). Defendant subsequently filed a
supplemental brief raising certain issues for our consideration. While Wende
review is not mandated, we exercised our discretion to review the record and




         1   Unless otherwise stated, all statutory citations are to the Penal Code.


                                                               1
agree with counsel there are no cognizable issues on appeal. We therefore
affirm the order.
             FACTUAL AND PROCEDURAL BACKGROUND
      On September 28, 2020, a complaint was filed charging defendant with
murder, with allegations including that he personally and intentionally
discharged a firearm causing death or great bodily injury.
      On November 9, 2020, the trial court suspended the proceedings and
appointed two expert evaluators after defense counsel expressed doubt as to
defendant’s mental competence to stand trial (§§ 1368–1369). At a
subsequent hearing, counsel stipulated to submitting the issue of defendant’s
mental competency on the basis of the expert evaluations. The court thus
found based on these evaluations that defendant was incompetent to stand
trial and referred the matter to the department’s Conditional Release
Program (CONREP) for a recommendation regarding his proper placement
(§ 1370).
      On January 28, 2021, the court adopted CONREP’s recommendation to
commit defendant to the State Department of State Hospitals for a term not
to exceed two years (§ 1370, subds. (a)(1)(B)(i), (c)(1)).
      On September 9, 2021, the hospital medical director filed a certificate
of mental competency opining that defendant was mentally competent
(§ 1372). Defendant requested a hearing and, on March 1, 2022, filed an
expert competency evaluation and report from John M. Greene, M.D., opining
that he remained mentally incompetent.
      On March 4, 2022, a hearing was held pursuant to section 1372 to
determine whether defendant was restored to competence. The parties
agreed to submit the question of defendant’s competency on the basis of
Dr. Greene’s evaluation. At the hearing’s conclusion, the court ruled



                                         2
defendant was not competent to stand trial; ordered him committed to Napa
State Hospital; and authorized the use of involuntary antipsychotic
medications upon finding that he lacked the capacity to make decisions
regarding medication and if not treated, it was probable he would suffer
serious harm to his mental or physical health. This appeal of the court’s
competency finding and commitment order followed.
                                DISCUSSION
      Defendant’s appellate counsel asks this court to conduct an
independent review of the record in accordance with Wende review. However,
counsel acknowledges the California Supreme Court’s decision in Ben C.,
which held that Wende review is inapplicable to appeals of
Lanterman-Petris-Short Act conservatorship proceedings under Welfare and
Institutions Code section 5000 et seq. (Ben C., supra, 40 Cal.4th at pp. 538–
543.) Counsel also acknowledges the holding of our First Appellate District,
Division Three colleagues in People v. Blanchard (2019) 43 Cal.App.5th 1020,
1024–1025, that due process does not require independent review in
incompetency commitment proceedings such as these. Instead, under these
circumstances, appointed counsel should follow the process identified in
Ben C. by filing a brief setting forth the relevant facts and law and informing
the court that he or she has found no arguable issue to be pursued on appeal.
The filing of such a brief generally provides an adequate basis for dismissal.
(Id. at pp. 1025–1026.)
      However, appellate counsel also asked that we provide defendant with
the opportunity to file a supplemental brief. We granted counsel’s request,
and defendant then took this opportunity to file his own brief. In recognition
of defendant’s filing, we have exercised our discretion to conduct an
independent review of the record as described in Wende. In doing so, we



                                       3
acknowledge the significant privacy interests at stake when, as here, the
state has imposed restraints on an individual’s freedom and autonomy. (See
Ben C., supra, 40 Cal.4th at p. 544, fn. 7; see also id. at p. 545 (dis. opn. of
George, C. J.).)
       Nonetheless, we agree with counsel that, on this record, there are no
arguable issues on appeal. Defendant was at all times represented by able
counsel. The finding that defendant remained incompetent to stand trial was
supported by substantial evidence set forth in the expert’s evaluation.
Lastly, the orders to commit defendant and to authorize the involuntary
administration of antipsychotic drugs are authorized by law.
                                     DISPOSITION
       The March 4, 2022 order finding defendant incompetent to stand trial,
committing him to the State Department of State Hospitals, and authorizing
the involuntary administration of antipsychotic drugs is affirmed.



                                                  _________________________
                                                  Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Burns, J.



A165150/People v. Anthony Lamont Woods, Jr.




                                              4